53 N.Y.2d 1050 (1981)
In the Matter of Metropolitan Life Insurance Company, Appellant,
v.
Tax Commission of the City of New York et al., Respondents.
Court of Appeals of the State of New York.
Argued May 6, 1981.
Decided June 11, 1981.
Sol Pottish for appellant.
Allen G. Schwartz, Corporation Counsel (Stanley Buchsbaum and Edith I. Spivack of counsel), for respondents.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*1052MEMORANDUM.
The order of the Appellate Division, First Department, should be reversed, with costs, and the proceeding remitted to that court for determination of the facts.
"The determination of market value essentially is a question of fact" (Grant v Srogi, 52 N.Y.2d 496, 510). Similarly, the subsidiary question of whether capitalization of net income premised upon a single rather than a multiple tenant basis more accurately reflected the market value of the buildings in question was one of fact. That in mind, on the record here, it cannot be said that the determination of value by the trial court was erroneous as a matter of law.
We also note that, while the Appellate Division, no doubt because of the otherwise complete record here, elected not to remand the case to Special Term for its failure to have followed the injunction of subdivision 2 of section 720 of the Real Property Tax Law, ordinarily it is preferable that nisi prius comply with the requirements of that statute (cf. Lord v State of New York, 48 N.Y.2d 711).
Order reversed, with costs, and matter remitted to the Appellate Division, First Department, for further proceedings in accordance with the memorandum herein.